 268DECISIONSOF NATIONALLABOR RELATIONS BOARDYaohan of California,Inc.andUnited Food andCommercialWorkers Union,Local 1288,UnitedFood and CommercialWorkersInternationalUnion,AFL-CIO-CLC. Case 32-CA-5763June 10, 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 16 August 1984 Administrative Law JudgeRussellL. Stevens issued the attached decision.The General Counsel and Charging Party filed ex-ceptions and supporting briefs and the Respondentfiled an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings,findings,2and conclusions3 only to the extent consistent withthisDecision and Order.The Charging Party has requested oral argument The request isdenied as the record,exceptions,and briefs adequately present the issuesand the positions of the partiesIIThe General Counsel and the Charging Party have excepted to someof thejudge's credibility findings.The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect.Standard Dry Wall Products,91NLRB 544 (1950), enfd.188 F 2d 362 (3d Cir. 1951) We have carefully examined the record andfind no basis for reversing the findings.We note that in sec III,C,4 of his decision, the judge credited the Re-spondent's assistantmanager,Sakurai, over employee Monfredi in dis-missing the allegation that Sakurai threatened Monfredi in violation ofSec. 8(a)(1)We note that the judge's reason for discrediting Monfrediwas based on a misreading of her testimonyThus,the judge indicated,erroneously,thatMonfredi had testified that the remarks alleged to beunlawful threats were made during a conversation with Sakurai wherefour other individuals were present.The judge then noted that none ofthese individuals had corroborated Monfredi Although thejudge cred-ited Sakurai,he noted further,however,that under either version of thisconversation nothing containedtherein either specifically or implicitly re-ferred to the Union and that Sakurai did not reprimand,discipline, ortake action against Monfredi because of this conversationWe agree withthe judge thateven creditingMonfredt's version of the conversationthere is no basis on which to conclude that she was unlawfully threat-ened by Sakurai. However, we note that the record shows that Monfreditestified that the conversation in question occurred when she approachedSakurai at the Respondent's grocery store She did not testify that fourother individuals were present Because we agree with the judge thateven under Monfredi's version,no violation was established, we find hisinadvertent error, noted above,insufficient to affect our decision aboutthe merit of the violation alleged8No exceptions were filed to thejudge's findings that the Respondent,throughManager Kanai and Assistant Manager Sakurai, violated Sec8(a)(1) by interrogating and threatening employees,creating the impres-sion of surveillance of employee union activities,promising increasedwages and benefits if employees would forgo the Union, and telling em-ployees not to speak with union representativesThe General Counsel has excepted to the judge's failure to make a spe-cific finding about the allegation that Assistant Manager Sakurai violatedSec. 8(axl) by asking employee Allen why she was wearing a union pinWe note that the above was but one of the three violations alleged tohave occurred during a conversation between Allen and Sakurai concern-mg Allen's wearing a union pin The judge found merit in one of the alle-Contrary to the judge, we conclude that the Re-spondent violated Section 8(a)(3) and (1) of the Actby discharging employee Zamora in retaliation forhis union activities. In this regard, we find that theGeneral Counsel has established a prima facie caseraising the inference that Zamora's discharge wasmotivated by his union activities, and that the Re-spondent has failed to rebut this inference in thatthe Respondent has not established that it wouldhave discharged Zamora even in the absence of hisunion activities.4The pertinent facts are as follows. Zamora wasemployed by the Respondent in November 1982 asa part-time clerk at one of the Respondent's tworetailgrocery stores.At Zamora's employmentinterview, the Respondent'smanager,Kanai, ad-vised Zamora that the Respondent was nonunionand wished to remain so. Zamora then assuredKanai that he could be trusted not to talk about theUnion in the store. About 2 months after he wasemployed,Zamora was converted to full-timestatusand receiveda wage increase and increasedjob responsibilities.He never received any writtenreprimands during his tenure of employment withthe Respondent.In April 19835 Kanai learned that a union busi-ness representativewas speaking to employeesabout organizing.On 10 May two union represent-atives visited one of the Respondent's stores wherethey were followed around by Assistant ManagerSakurai.On 11 May, although it was his day off,Zamora went into the store where he worked tospeak to Kanai about the possibility of getting asecond wage increase. After Kanai refused to givehim an increase, Zamora went directly to the unionhall,signed an authorization card, and then re-turned to the store where he spoke with 17 or 18employees about organizing. Assistant Manager Sa-kurai remarked about Zamora's presence in thestore on his day off and asked Zamora if he hadnot anything better to do. Zamora then went to theRespondent's second store where he also spokewith employees about organizing. The followingday Zamora was discharged. Zamora testified thathe was summoned up to Kanai's office and told hegations andfoundthat Sakurai violated Sec8(a)(1) by requiring Allen toremove the pin Thejudge dismissedthe secondallegationand found thatSakurai did not threaten to disciplineAllen.As noted bytheGeneralCounsel,the judge did not makea specific finding about the thirdallega-tion that Sakurai also unlawfully interrogated Allen during this same con-versationWe finditunnecessary to pass on this interrogation allegationbecause the findingof anadditional interrogation stemming from this oneincidentwould be cumulative as other unlawful interrogations werefound bythe judge and any additional finding would not affect theremedy.4WrightLine,251 NLRB 1083 (1980), enfd 662 F.2d 899 (1st Cir.1981)All dates hereafter refer to 1983280 NLRB No. 32 YAOHAN OF CALIFORNIAwas being let go. Zamora said he asked the reasonfor this action and that Kanai replied: "We wantno union, we need no union here. I have to let yougo.99Kanai testified that he terminated Zamora afterZamora had approached him on 12 May and againrequested a raise. Kanai said he told Zamora thathe was being terminated for poor performance. Al-though the Respondent has a policy of issuing writ-ten warnings before terminating employees, Kanaisaid that he deviated from this policy because hewas angry. Some 2 months after Zamora's dis-charge,another employee,Allen,arguedwithKanai about getting a wage increase, but she wasnot terminated for this conduct.After Zamora was terminated, employee Boswellasked Assistant Manager Sakurai why Zamora hadbeen fired.Boswell saidthatSakurai did notanswer but then said, "I know something's goingon.We cannot afford to join the Union right now."As detailed in the judge's decision, following Za-mora's discharge, the Respondent, through Kanaiand Sakurai, committed violations of Section8(a)(1) by interrogating and threatening employees,creating the impression of surveillance of employeeunion activities, promising increasedwages andbenefits if employees would forgo the Union, andtelling employees not to speak with union repre-sentatives.Against this background, the judge found it"quite clear" that at all material times the Respond-ent was opposed to its employees being representedby a union and that Kanai was antagonistic towardthe Union. Nevertheless, the judge concluded thatZamora was not discharged because of his unionactivities even though the judge rejected the Re-spondent's contention that Zamora was dischargedfor poor performance. In this regard, the judgenoted that Zamora never had received a writtenwarning, and he had been given a raise and in-creased responsibilities during his tenure of em-ployment. The judge concluded, however, that itwas Zamora's continuing to press for a secondraise,not his union activities, which prompted hisdischarge."This conclusionwas basedchiefly onthe judge's finding insufficient evidence to establishthe Respondent's knowledge of Zamora's union ac-tivitiesat the time of his discharge. The judgenoted that the only direct evidence of such knowl-edgewas Zamora's own testimony concerningKanai's remarks at the termination interview. Thejudge, however, concluded that Zamora's testimo-ny, if accurate, was ambiguous. The judge also8The judge apparently credited Kanai's version of the terminationinterview and found that Zamora again approached Kanai for a raise on12 May269noted the presence of Sakurai and SupervisorKono in the store during Zamora's solicitation ofsupport for the Union on I1 May, but attachedlittle importance to this, noting that Zamora's pres-ence in the store was "unremarkable," and thatZamora had attempted to conceal the true purposeof his visit to the store on 11 May. Thus, findinginsufficient evidence of knowledge of Zamora'sunion activities, the judge dismissed this allegation.We reverse the judge and find Zamora's dis-charge to be violative of Section 8(a)(3) and (1).We note that the recordis repletewith evidence ofunion animus made plain to employees both beforeand after the onset of this organizing campaign.Additionally,Zamora was discharged abruptlyprior to the end of his workweek, just 1 day fol-lowing his solicitation for the Union, and his dis-charge was contrary to the Respondent's policy ofgiving a warning prior to discharging an employee.Furthermore, the reasons asserted for the dischargedo not withstand scrutiny. Thus, as found by thejudge, the discharge was not prompted by Za-mora's "poor" performance where the recordshows that he was given a wage increase and in-creased hours and responsibilities and never had re-ceived any written warnings. Also, the recordshows that employee Allen was not terminated forarguing with Kanai over a wage increase, and theRespondent proffered no explanation for the dis-parate treatment of Zamora vis-a-vis Allen.Withrespect to the element of knowledge, the judgefound that while the Respondent had generalknowledge of union activities at its store, it had nospecific knowledge of Zamora's activities.7 Even inthe absence of ct..jited evidence of direct knowl-edge of Zamora's union activities, we concludethat the circumstances surrounding Zamora's dis-charge, noted above, are sufficient to create the in-ference that the Respondent was aware of Za-mora's union activities and fired him for thatreason. SeeAlumbaugh Coal Corp. v. NLRB, 635F.2d 1380, 1384-1385 (8th Cir. 1980), enfg. 247NLRB 895 (1980). Thus, we note the Respondent'sevidentunion animus;the abruptness of Zamora'sdischargeswiftly followinghis unionactivity;Za-mora's discharge was contrary to the Respondent'spolicy of first warning, rather than discharging,employees;thedisparatetreatmentaccordedZamora vis-a-vis employee Allen; and the pretex-tualnatureof thereasons assertedfor the dis-7Contrary to the judge,we find nothing "ambiguous"in Zamora's tes-tunony that Kana, told him at the termination interview,"We want nounion,we need no union here.I have to let you go." As it appears, how-ever,that the judge obliquely credited Kanat's version of the terminationinterview, we do not rely on this portion of Zamora's testimony in con-cluding that Zamora was discharged in retaliation for his union activities. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge. Furthermore, contrary to the judge, we doattach importance to Zamora's having engaged inunion activities in the store on 11 May within theclear sight of Sakurai and Kono.While the judgeconsidered Zamora's presence in the store on hisday off to be "unremarkable,"we note that hispresence drew the attention of Sakurai,who askedhim whether he had not anything better to do onhis day off. While Zamora may have been attempt-ing to conceal his union activities that day, hissummary discharge on the following day indicatesthat his attempted concealment of his activities wasunsuccessful.Additionally,we note that Sakurailinked Zamora's dischargewith the Unionin tellingemployee Boswellthat "I knowsomething's goingon.We cannot afford to join the Union right now."Finally, contrary to the judge, we do not rejectBoswell's testimony as "hearsay"since the remarksattributedto Sakurai constitute an admission whichlinks the discharge of Zamora with the union orga-nizing activities.Accordingly, we conclude that the RespondentviolatedSection 8(a)(3) and (1) by dischargingZamora in retaliation for his union activities.ORDERThe National Labor Relations Board orders thatthe Respondent, Yaohan of California, Inc., Fresno,California,itsofficers, agents, successors, and as-signs, shall1.Cease and desist from(a)Dischargingorotherwisediscriminatingagainst employees because they engage in union ac-tivitieson behalf of United Food and CommercialWorkers Union, Local 1288, United Food andCommercialWorkers International Union, AFL-CIO-CLC, or any otherlabor organization.(b) Coercivelyinterrogating and threatening em-ployees about their union activities,creating theimpression of surveillance of employees'union ac-tivities;promising employees wage and benefit in-creaseswithout the Union;and telling employeesthey are not to speak with union representatives.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-erciseof the rightsguaranteedthem by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Tony Zamora immediate and full rein-statement to his former job or, if the job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights orprivileges previously enjoyed,and make him wholefor any loss of earnings and other benefits resultingfrom his discharge. Backpay is to be computed inthe mannerprescribed in F.W. Woolworth Co.,90NLRB 289 (1950),with interest as set forthinFlor-ida Steel Corp.,231 NLRB 651 (1977).(b)Remove fromits files any reference to theunlawful discharge and notify theemployees inwriting thatthis has been done and that the dis-charge will not be usedagainst himin any way.(c) Preserve and, on request,make available tothe Board or itsagents for examinationand copy-ing,allpayrollrecords, socialsecurity paymentrecords, timecards,personnel records and reports,and all other records necessaryto analyze theamountof backpaydue under the terms of thisOrder.(d) Post at facility, in Fresno,California,copiesof theattachednoticemarked"Appendix."8Copies of the notice,on formsprovided by the Re-gionalDirectorfor Region 32, after being signedby theRespondent'sauthorized representative,shallbe posted by theRespondent immediatelyupon receipt and maintained for 60 consecutivedays inconspicuous places including all placeswherenoticesto employeesare customarily posted.Reasonable steps shallbe taken bythe Respondentto ensurethat thenotices are not altered, defaced,or covered by any othermaterial.(e)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps theRespondent has takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United StatesGovernmentThe National LaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engage in any of theseprotected concerted activities.WE WILLNOT discharge or otherwise discrimi-nate againstyou becauseyou engage in activities8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." YAOHAN OF CALIFORNIAon behalf of United Food and Commercial Work-ers Union,Local 1288,United Food and Commer-cialWorkers International Union,AFL-CIO-CLC,or any other labor organization.WE WILLNOT coercively interrogate and threat-en you about your union activities;create the im-pression that we are surveillingyourunion activi-ties;promise you wage and benefit increases with-out the Union; or tell you that you are not to speakwith union representatives.WE WILLNOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL offerTony Zamora immediate and fullreinstatement to his formerjob or,if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILLmake him whole for any loss of earnings andother benefits resulting from his discharge,less anynet interim earnings,plus interest.WE WILL remove from our files any reference tothe unlawful discharge and we will notify him thatwe have removed from our files any reference tohis discharge and that the discharge will not beused against him in any way.YAOHAN OF CALIFORNIA, INC.ElaineD. Climpson,for the General Counsel.Ted R. Frame,of Coalinga, California, for the Respond-ent.Barry S. Jellison (Davis,Cowell &Bowe),of San Francis-co, California, for the Charging Party.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge. Thiscasewas tried in Fresno, California, on April 24, 25, 26,and 27 and June 14, 1984.1 The complaint,2 based on acharge filed August 2 by United Food and CommercialWorkers Union, Local 1288, United Food and Commer-cialWorkers International Union, AFL-CIO, CLC (theUnion),was issuedOctober 27.3 The complaintallegesthatYaohan of California, Inc. (Respondent) violatedSection 8(a)(1) and (3) of the National Labor RelationsAct (Act).iAll dates hereinafter are within 1983, unless otherwise stated.This case wasopened byAdministrativeLaw JudgeHaroldKennedyon March 1,1984, but was continuedafter thetaking of some testimonythat day,following Judge Kennedy'swithdrawal from the case.I recom-mend trial ab initio,on April 24.2The complaintwas amendedby the General Counsel on March 12and April 4, 1984The complaint erroneously refersto the Unionas Local 288 and wasamended toLocal No 1288271All parties were given full opportunity to participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses,to argue orally,and to file briefs.Briefs,which have been carefully considered, were filed onbehalf of the General Counsel, the Charging Party, andRespondent.On the entire record, and from my observation of thewitnesses and their demeanor, I make the followingFINDINGS OF FACT1.JURISDICTIONAt all times material, Respondent, a California corpo-rationwith an office and place of business in Fresno,California,has been engagedin the retail grocery busi-ness.During the past 12 months Respondent, in thecourse and conduct ofitsbusinessoperations, derivedgross revenuesin excessof $500,000, and received goodsor services valuedin excessof $5000 which originatedoutside the State of California.I find that Respondent is, and at all times has been, anemployer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers Union, Local1288,United Food and Commercial WorkersInterna-tionalUnion, AFL-CIO, CLC is, andat all times hasbeen,a labor organizationwithin themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background4Respondent is owned by a Japanese firm. Some of Re-spondent's personnel were sent from Japan to participateinRespondent's operations, asmore fully described,infra.Respondent has two retail grocery outlets in Fresno,one of which is located on Kern Street (store 1) and oneof which is located on C Street (store 2). The managerof bothstores is Masaaki Kanai.Etsurou Sakurai is assist-ant manager of store 1. TsuyoshiInaba is assistant man-ager of store 2.Store 1 has a restaurant and delicatessen,in addition to a retail grocery outlet. Shuji Kono super-vises the restaurant and delicatessen, and also has respon-sibility for all cash register and checkout stands in bothstores.5Respondent purchased store 1 from a former owner,Boy's Market, and the store was reopened by Respond-ent July 6, 1979. Kanai became store manager July 1,4This background summary is based on credited testimony and evi-dence not in dispute.5The factthatKanai,Sakurai, and Kono are supervisors within themeaningof the Act isnot in dispute.It is clear,based on the testimony ofwitnesses and the record,that,although Kanai,Sakurai,and Kono mayrequire the services of interpreters on some occasions wherein technicalor difficultterms are used,all three persons are trained and experiencedin use of the English language,and are fluent in English to the extentthat ordinary business conversationsand activity are involved All threepersons understand and speak in English frequentlyeach dayduring thecourseof work and social activity 272DECISIONSOF NATIONALLABOR RELATIONS BOARD1981. At times relevant herein, store 1 had approximately47 employees,including approximately 8 checkers,sever-al stockclerks,several bagboys,4 to 6employees in therestaurant,and approximately 5 employees in the delica-tessen.Store 2 had approximately 33 employees,includ-ing checkers, stockclerks, and bagboys. Bothstores attimes relevant herein were equipped with closed circuittelevision systems having several cameras located in stra-tegic positions on the floor of the stores with monitoringscreens and camera controls located in store offices. Thecamera equipment was installed in store 2 in June or July1983. The television screen in Kanai's office in store 1 islocated almost in front of him, approximately 20 feetaway. The screens are watched on a sporadic basis acouple of hours each day, or when suspected shopliftersare in the store. Watching is carried out by stockclerksor other store personnel, including Kanai.The Union unsuccessfully attempted in 1980 to orga-nizeRespondent's employees at store 1,and by letterdated January 19, 1983, addressed to "Manager" of Re-spondent,expressed interest in seeing that former Boy'sMarket employees be given an opportunity to work forRespondent.6Mary Jansen became a volunteer organizerfor the Union in December 1982, and commencing inJanuary 1984 became a regular organizer for the Union.Kirk Vogt,a union business agent,was involved in theUnion's1980 campaign to organize Respondent's em-ployees.Commencing in April 1983, Jansen and Vogtundertook a second campaign to organize Respondent'semployees, and on April 19 Jansen called Respondent'semployee Mechele Allen on the telephone at her home,to express union interest in meeting and talking with herabout organizing the employees.' Allen and Jansen metApril 21, at which time Allen signed a union authoriza-tion card. Thereafter, Allen talked with 12 or 15 employ-ees at store1,and with two employees at store 2, con-cerning possible union organization. On April 26 AngelaMartinez,another of Respondent'scashiers,met withJansen following an earlier conversation between thetwo, and signed a union authorization card. TonyZamora8 began work with Respondent in November1982 as a part-time clerk, working 35 hours per week.On May I1 Zamora visited the union office and signed aunion authorization card.He then became an activeunion organizer,and talked with 17 or 18 employees ofstore 1. Thereafter, he talked with five or six employeesof store 2. On May 12 or 13, the date being in dispute asdiscussed infra,Zamora wasfired byKanai.Zamoralater talked with Castro of the Union, and arranged for ameeting of employees and union representatives to beheld in his apartment May 19. The meeting was held asscheduled, and was attended by 12 or 15 employees. OnJune 9 the Union sent a letter to Kanai, protesting whatsThe Union represented Boy's Market unit employees prior to Re-spondent's purchase of the retail grocery outlet7Approximately on the same date,April 19, Jansen talked with em-ployee Dolores Monfredi,one of Respondent's cashiers,and Monfredisigned a union authorization card.Previously,inMarch,Monfredi hadtalked with Bob Castro of the Union on two occasions about the Union.Monfredi had been a union member while working for Boy's Market8This employee is referred to as Zamora His uncle,Ron Zamora,who also worked for Respondent, is referred to by his full name.was alleged to be Respondent's harassment of Monfrediand Allen because of their engaging in union activities.The General Counsel alleges that Respondent violatedthe Act onnumerous occasions,including the dischargeof Zamora.The allegations of the complaint,as amend-ed, are discussed below.B. Respondent's AnimusAllen testified that when Kanai interviewed her inmid-January 1982 for a job andagainwhen she startedwork January 27 Kanai told her Respondent was non-unionand would stay that way. Allen said Kanai toldher the same thing in November 1983 after she returnedfrom maternity leave. Kanai testified that he never talkedwith Allen about the Union. Allen also testified that inFebruary or March she and employee AngelaMartinezwere talking when Kanai joined them. Unions were men-tioned, and Martinez asked Kanai when Respondent wasgoing union.Allen said "Angela, be serious.We'll gounion in the year 3000, right, Mr. Kanai?" Kanai replied,"Yes, in the year 5000 we gounion.-Union lots of trou-ble."Martinez, a part-time cashier at store 1, testified thatwhen she was interviewed for a job in March 1982 byKanai and Tom Shiomi the latter told her Respondentwas nonunion.Jansen and Vogt testified in rather ambiguous mannerto several incidents that possibly could have been con-strued as expressions or indications of antiunion animosi-ty on the part of Kanai and Sakurai. The latter bothdenied much of what was said or inferred by Jansen andVogt.Zamora testified that when Kanai interviewed him fora job in November 1982, Kanai made it clear that Re-spondent was nonunion and intended to remain that way.As discussed infra, Respondent's antiunion animus wasexpressed on several occasions during incidents found tohave been violations of the Act.On June 11, 1983, Respondent distributed to all its em-ployees the following letter:Dear Employee:We have heard that a union is attempting to or-ganize our employees.We feel very strongly thatyou do not need a union. We are working hard toprovide fair and excellent working conditions forour employees. You now have and enjoy good con-ditions without paying union dues, or initiation fees,and without exposing yourselves to fines,assess-ments, andthe possibility of strikes. Not one of youhas lost oneday's pay to get any of this.We are providing employment in the WestFresno area, and employment which probablywould not be provided in the area by anyone else.Some of you may not be familiar with union or-ganizing tactics.The union organizer's purpose is toget you to sign a union authorization card.Youshould be on your guard!If anyone should tell you that by signing one ofthese cards, you are not obligated in any way- YAOHAN OF CALIFORNIAdon't believe him! This isa commontrick to getpeople to sign cards.Don't believe the Unionsolicitor who states:"This card is only to get an election or more in-formation.""A majority of employees has already signed.""It will cost you more if you don't join now.""If you don't sign now,you won't have your jobafter we win."Such statements are not true.Despite what the organizers may say, we do notbelieve that signing a union card is in your best in-terest.9Very truly yours,/s/ M. KanaiDiscussionIt is quite clear, and it is found, that at all times mate-rialhereinRespondent was opposed to its employeesbeing represented by any union.C. Respondent's Knowledge of Union ActivityKanat testified that the first he knew of union activitywas when Sakurai reported to him on May 16 that Sa-kurai had "met membersof the Union in the store andthat he was introduced to them . . . ." Other than thatincident,Kanai testified, the first time he knew of unionactivity was when he received letters from the Union onJune 9 informing him of the participation of Allen andMonfredi in union activity at Respondent's stores.Sakurai testified relative to this subjectin an ambigu-ous and somewhat self-contradictorymanner.He said hedid not know of any union activity prior to June 3, butthat he saw Jansen and Vogt in store 1 on May 16, andhe sawJansen inthe store a "couple oftimes" prior tothat date. Sakurai testified:Q. All right, what did you tell Mr.Kanai aboutyour conversation with Jansen and Vogt on May16th?A. Well, the-I was surprised to see very beauti-fulMaryJansen inmy store, when I saw her beforeMay 16th, because she was not the kind of personwho comes to the west downtown store like ours,so there was talk about her and so I talked to Mr.Kanai that she looked like a model,Kanai, that thatperson that we thought was a model, in fact, wasMary Jansen,and she cametoday to the store.He stated that he told Kanai on May 16 that Jansen "is ofthe Union." He continued:Q. All right. And you knew then, at that time,that the union was interested in organizing the em-ployees of your store, isn't that correct?A. There was a-about the union activities, therewas already such activity before that date, so since9 Sakurai testified that Kanai told him this letter expressed Respond-ent's strong opinion that the employees did not need a union273that kind of activity does not concern my sphere ofwork, I did not take much notice of it. 10Sakurai said later he did not know of any union activityin the store prior to May 16. Earlier in his testimony, Sa-kurai stated that on May 16 he was near the door whenJansen and Vogt entered and introduced themselves, andthat he saw them later the same day outside the store,near the entrance. He said neither Jansen nor Vogt gaveany reason for being at the store.Kono testified that the first he knew of union activitywas when, at the end of May, he "got a report from Mr.Kanai about the Union, specifically that there was aunion member who visited the store." He said he neversaw Jansen in the store and does not know her by name.Allen testified that she talked with Kanai April 22, at atime when Respondent was conducting an employee ori-entation program. Allen testified:Okay, I was just about done and Mr. Kanai said,"Has the union lady called to you?" And I said no.And he said, "The union much trouble. Always Iworry about the union." He said, "Union lady callto other employees, and that theunion cause muchtrouble," and that he always worried about it. Iasked him what did he want me to say if the unionlady did call me, and he said, "I think that maybeyou should don't talk to her." He said if the unioncame in that lots of employees would lose their jobsand the store might have to close.He told me, "But, I trust you." And I told him,no problem, and we shook hands and I left.Kanai denied this allegation by Allen, and said Respond-ent never had an employee orientation meeting, althoughhe later changed his testimony and said there was an em-ployee orientationmeeting,whichwasstipulatedashaving started April 18, for 6 days. I'Jansen testified: She started going to store 1 to talkwith employees the first or second week in April-ap-proximatley three times the first 2 weeks in April, andalmost on a daily basis from the second week in Apriluntil June. She wore a jacket with the Union's logo on itin 2- or 3-inch letters on the back and a small logo onthe front. Vogt accompanied her after the first 2 weeks.She and Vogt talked with Sakurai on May 10 on two oc-casions. On the first occasion, Vogt, who had known Sa-kurai from an earlier date, introduced Jansen to Sakurai.They engaged in small talk in the store and left. Sakuraifollowed them through the store, and the threemet againoutside where they talked about unions in Japan and theUnited States and compared them. Vogt asked Sakurai tositdown and talk, and Sakurai replied, "Talk to the at-torney."On later occasions when she talked with Sa-10 This testimony is ambiguous,as it is possible that Sakurai was refer-ringto theunionactivity of 198011Quite a lot of trial time was devoted to testimony concerning thesurveillance cameras in both stores and to the physical layout of thestores, including the interior windows of Kanat'soffice. The GeneralCounsel contends that those matters raise the inference that Kanai sawJansen and Vogt and others engaging in union activity within the storesThat inference could be based only on speculation and is not made 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDkurai,they engaged in small talk.On one later occasionVogt,who at the time was wearing a jacket similar toJansen's, introduced Kanai to Jansen.Kanai pointed to aPatco button Jansen was wearing and said"I know youunion."She replied yes.Vogt corroboratedJansen's testimony and testified: Hefirst became acquainted with Kanai during the 1980 cam-paign,and with Sakurai during the 1983 campaign. Vogtsaid he and Castro delivered to Kanai in January theUnion's letterto Respondent,mentionedabove,concern-ing the Union's interest in former Boy's Market employ-ees.They introduced themselves,and Castro remindedKanai that Castro had attempted to organize Respond-ent's employees in 1980.He said they were back again toorganize the employees.As they left,they stopped at theemployee bulletin boardto copynames of employeesfrom theworkschedule, and Kanai asked what theywere doing. Castro explained, and Kanai saidthey couldnot do that.They then left.Kanai testified that.he exchanged greetingswith Vogtand Castro inJanuary1983, but had no discussions withthem.He said they just put the union letter on his desk,and he toldthem he could not acceptthe letter-thatthey should sendit toRespondent's attorney.Kanai saidhe did not recall Castro saying he was going to organizeRespondent,because"No, I donot know.I don't under-stand English."DiscussionLittle credence is given much of Kanai's testimony. Hewas an evasive,unconvincing witness.His testimony thathe could notspeakEnglish patently was false, in view ofhis long history of using English on a daily basis in deal-ing with employees. He is credited only when credit spe-cifically is given.Jansen and Vogt were crediblewitnesses,and theirversions of events are accepted as accurate.Allenwas a doubtful witness,and her antagonismtoward Respondent was obvious.Ordinarily her testimo-ny would be given little credence, but between her andKanai, she was the more convincing.Based on the testimonyof Vogt, itis found that Re-spondent knew as of January that the Union intended tomake another attempt to organize Respondent's employ-ees, and that,based on the testimony of Jansenand Vogt,Respondent knew as of May 10 the organizational at-tempt was under way. Based on Allen's testimony, it isfound that, as of April 22, Kanai knew that a womanfrom the Union was talking with employees about orga-nizing Respondent's employees.D. Alleged 8(a) (1) Violations1.Paragraph6 of the complaintalleges that in lateMay Kanai interrogated an employee, created the im-pressionof pastand future surveillance of employees,threatened to interrogate employees,threatened to dis-charge employees,and promised to give employeeswages and benefits, all in violationof the Act.ThisallegationreferstoMartinez,who testified thatshe was called into Kanai's office the endof May, and:And then he said, "You know that the union peoplehave been coming to the store," and if I heard any-thing from them.And Isaid,no, that I-that Iknew that they had been coming into the store but Ihaven't heard anything from them. [Note: surveil-lance and interrogation.]And he said that-that I knew of the rule of thestore was non-union.And he said, "You know Yao-han's policy isnon-union.And whenI hired you, Itold you that." And Isaid,"Yes." Andthen he saidthat he fou-he knewthat someonewas involved inunionactivities.And Iask him,"Who?" And hesaid,well, he didn't now [sic], buthe was going tofind out who itwas. [Note: surveillanceand threat.]Well, he said he was going to put a bulletin-Imean a paper in the bulletin saying that part-timewas going to get vacation benefits.And I askedhim, "What abouta raise?"And he said,a raise,too. [Note: promise.] 12A. And-and then he said that if he knew that-of anyone that was involved in union activities, thatthey would be fired. [Note: threat.]Q. Okay. Anything else that youcan recall?A. No, he just put his hands together and he said,"I'm sure that they'll be fired." [Note: threat.]Q. At the time that-that Mr. Kanai asked-youknow, said that he would find out who was in-volved, did he indicate to you how he would dothat?A. He just said that he would speak to-one byone. He meant the employees. [Note:threat.]Kanai denied ever talking with Martinez about theUnion.DiscussionAs noted above,Respondent'santiunion animus isclear,aswas its knowledge of union activity on thepremises at the time of these alleged violations of theAct. The onlyquestionis one of credibility, since the al-legations, if true,would constitute violations of theAct.13Martinez was a credible witness.As discussedsupra,Kanai was not a convincing witness, and hisdenial of Martinez'testimony is not credited.It is found that these allegations of the complaint aresupported by the record.2.Paragraph 7 of the complaint alleges that aboutJune 13 Kanai impliedly threatened an employee that theemployee could be discharged for breaking Respondent'srule prohibiting union activity.12Under the circumstances related herein,this promise constituted aviolationof the Act.PermanentLabel Corp.,248NLRB 118, 131 (1980);PineValleyMeats,255 NLRB 402,409, 410 (1981)19 In making this conclusion,the principles of the Board enunciated inRossmore House,269 NLRB 1176 (1984),have been carefully consideredand applied. YAOHAN OF CALIFORNIAMartinez testified that she had another conversationwith Kanai in his office, approximately in mid-June:A. I came to work and Mr. Sakurai asked me togo upstairs to Mr.Kanai's office.Q. All right.A. I did, and Mr. Kanai-he gave me this letterand he said-he just said, "You know the rule ofthe store is non-union."And I had to sign wherethe schedule is, my name.Q.Do you recall him referring to anythingabout-regarding anything when-when you werefirst hired?A. Oh, hetoldme the same thing he told mebefore, that when he hired me he told me the storewas non-union.And he askedme againif I knewthat, and I said, "Yes."14Kanai denied Martinez' testimony relative to this issue.DiscussionFor reasons discussed above, Martinez'testimony iscredited and Kanai's denial of the testimony is given nocredence.But for the general background of this controversy,possibly proof of a violation would be inadequate. How-ever, the implication of Kanai's remark under the cir-cumstances is clear.Martinez is a part-time clerk, stillemployed by Respondent. She was told when first em-ployed by Respondent that the store was nonunion. Shewas given a letter to employees that clearly stated Re-spondent's opposition to the Union,and she had to signher nameto show she received the letter. The only rea-sonable interpretation of Kanai's remark was that if Mar-tinezwanted to keep her job she would have to steerclearof the Union. That remark and the requirement thatMartinez acknowledge receipt of the letter constituted aviolationof the Act, as alleged.3.Paragraph 8 of the complaint alleges that in mid-June Kanai interrogated an employee concerning herunion activities.Martinez testified that she had another conversationwith Kanai in mid-June:A. I was up in Mr. Kanai's office countingmoney. And he came behind me and he touched myshoulder and he said if I heard anything about theunion, if I knew anything. And I said, "No."I said,"Mr. Kanai, why are you always asking me aboutthe union? I don't know anything. I have no experi-ence in union."And at thattimehe just left.As noted earlier, Kanai denied ever talking with Mar-tinez aboutthe Union.DiscussionKanai's questioningof Martinez, if done, patently con-stituted a violation of the Act.15 As discussed above,14 The letter Martinezreferred tois the letter to allemployees, G.C.Exh. 4.16See, e g,Town &Country Supermarkets,244 NLRB 303, 305 (1979).275Martinez was a credible witness.It is found that Kanaiviolated the Act,as alleged.4.Paragraph 9 of the complaint alleges that about May18 Sakurai threatened an employee that if she or her co-workers wanted a union they best had seek employmentelsewhere.Monfredi testified that the night before the unionmeetingof May19 in Zamora'sapartment she talkedwith Sakurai and they argued about Zamora's discharge.She said Zamora, Martinez,Allen,and a union represent-ative named John were present. She said they talkedabout possible raises, and:Q.Was there anything said by Mr. Sakurai aboutwhat you could do-A. Oh, about me? If I didn't-oh, yeah. He saidthat-I asked him, "Well, don't you think thatwe're worth more than $4 an hour?" You know,and he said, "well, you know, that Yaohan couldn'tgive us more money right now, you know,because,thebusiness at the other store wasn't that, youknow, picking up that good. And he told me if Iwanted more money to find another job. You could,you know, Yaohan don't stop you."Sakurai acknowledged talking with Monfredi in Mayabout raises, but denied saying anything about unionsduring the conversation.DiscussionAllen,Zamora, and Martinez testified at length, butnone of them was asked about,or testified concerning,this alleged incident.A union representative named Johndid not testify.Sakurai testified that the conversation involved thereason for Zamora's discharge, and that he said thereason involved a pay raise Zamora had asked for.There is nothing in the conversation,as related eitherby Monfredi or by Sakurai, that specifically refers to theUnion. Nor is there reasonable basis for implying unioninvolvement or concern,as it is apparent that several ofRespondent'semployees wanted and asked for raises.Possibly a union demand later would be made for em-ployee raises if Respondent became organized,but thatmatter is irrelevant to this conversation.Sakurai did notreprimand or discipline or take any action against Mon-fredi as a result of the conversation.In any event,no person allegedly present at the con-versation corroboratedMonfredi, and Monfredi subse-quently was discharged for cause not related to this case.Sakurai's version of the conversation is credited.This allegation was not proven.5.Paragraph 10 of the complaint alleges that aboutJune 13 Kanai interrogated an employee about union ac-tivities and threatened to discharge an employee becauseof her union activities.Monfredi testified that she talkedalonewithKanai inJune about a warning letter she had received and thatduring the conversation Kanai referred to the letter hehad received from the Union about her union activities.He asked why she was active with the Union, after shehad told him when she was hired that she would have 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDnothing to do with the Union. She said he did not havethe right to ask about her union activities, and theyargued.Monfredi testified:He slammedhis pencil down and he just, youknow,-you know, he just told me to-he was justmad. He slammed his pencil down and I-he juststared at me with that look on his face and I askedhim, "Do you want me to go to work or not?" Andhe said, "Get out!" and I did. And I didn't know ifhe wanted me to go to work or not, I did.A. Oh, yeah, he told me-well, I told him, if Iwas, you know,such a bad employee there and Iwas such a bad person, then why don't you just fireme, then.Q. What was his response when you said that?A.He said, "No, Yaohan policy, no, warningslips first."Q. Did Mr. Kanai say anything about what youshould do with respect to employment?A. Oh, he told me, you know, he told me, "Whydon't you look for another job?" And I told him, "Iam looking."Kanai denied ever talking with any employee aboutthe Union.DiscussionMonfredi's account of this incident is credited. Thefact that Kanai unlawfully interrogated Monfredi con-cerning herunion activityis clear.So far as a threat of discharge is concerned, the recordis too ambiguous to provide a basis for fording a viola-tion of the Act. Clearly, Kanai was unhappy with Mon-fredi because of her union activity and invited her tolook elsewhere for work. However, he did not dischargeher, or threaten to. He explicitly stated that she couldnot or would not be fired without warningslips as aprecedent. It cannot be presumed that warning slipswould be forthcoming without proper cause. Monfrediultimately was fired in July, for cause unrelated to thiscontroversy.Monfredi was on thin ice after the conver-sation, but her fate was in her own hands. If she didnothing to receive warning slips, she would not be dis-charged. According to her testimony, Kanai specificallynegated any threat to discharge her because of union ac-tivity.Thisallegation was not proven.6.Paragraph 11 of the complaint alleges thaton April22 Kanai interrogated and threatened an employee, andtold an employee that she was not to speak with unionrepresentatives.This allegation refers to the conversation betweenAllen and Kanai, quoted in section C above. For reasonsstated in section C, Allen is credited. The questionsasked and the statements made by Kanai patently consti-tute violationsof the Act, asalleged.This portion of thecomplaint is supported by the record.1 e1eNLRB v. Gcrsel Packing Co.,395 U.S. 575 (1969).7.Paragraph 12 of the complaint alleges that, aboutJuly 15 Kanai and his secretary, AikoKamine,'7 told anemployee if she wanted to engage in union activities sheshould seek employment elsewhere.Allen testified: Approximately the end of July, she metwith Kanai and Kamine because she had incurred forRespondent a $200 check loss without asking a customerfor identification.During the conversation,Kaminetalkedwith her about her having"problems with thestore policy"and about Allen not getting along with Sa-kurai and"no one not talking to me" (i.e.,not talking toAllen).Allen replied, "Well, I don't care, with the per-sonal problems that I've been having. I like the quiet andthe customers come in and cheer me up and that'senough." Allen then complained about low wages, andKanai said, "if I wasn't satisfied to go find a job some-place else."They argued about wages, and Allen saidKanai should fire her if they wanted to get rid of her.Kanai replied, "No, we don't fire anyone."Kamine com-plained about Allen's absences because of her children,and they argued about that. They then returned to thequestion of wages, and Allen said "on welfare I could bemaking twice what I was getting for working and I feltthat I was due for a raise."Kanai denied ever talking with Allen about the Union.Kamine was not asked about, nor did she testify con-cerning,this incident.DiscussionNo violation of the Act is found, based on Allen's tes-timony.This conversation originated because of Re-spondent's legitimate concern about a $200 loss incurredby Allen.Respondent also had legitimate concern aboutAllen's failure to get along with Sakurai and other em-ployees.Allen pressed the matter of low wages, andKanai replied that she could seek work elsewhere if shewas not satisfied with her wages. The Union was notmentioned, and Allen was not threatened or disciplined.This allegation was not proven.8.Paragraph 13 of the complaint alleges that aboutJuly 29 Sakurai interrogated an employee concerning theemployee's union sympathies,threatened to discipline theemployee for wearing a union pin, and required the em-ployee to remove the union pin while permitting thewearing of other types of pins.Allen testified that approximately the end of July shetalked with Sakurai:Itwas as you come in the right door, at Yao-han's, by the silver desk. There's a desk there whereall the schedules are kept and I arrived early atwork, so I was looking over the schedule. I had asmall unionbutton on my left collar, the left-side ofmy collar on my blouse and Mr. Sakurai walked upand said,"What is that?"And I said a union pin.And he said, "Why are youwearingit?"And Isaid, "Because I like it,and it matches my clothes."And he said, "Take it off." And I said why? He11Kamme was not shown to be a statutory supervisor, but when sheappeared at this conversation in the company of Kanai, and spoke withKanal's concurrence and approval, she acted as Respondent's agent. YAOHAN OF CALIFORNIAsaid,"You have-use your commonsense," he said,"You're smart and have lots of common sense, andif you didn'thave common senseIwould have tohit you." And I laughed 1$ and I went ahead and Itook the pin off.Allen further testified that Respondent has no generalpolicy about the wearing of pins, and she gave severalexamples of other employees' wearing of pins, includingpins of Michael Jackson, Fresno State,and Budweiser.Sakurai testified that he saw Allen wearing the pin andaskedher what itwas. She replied that it was a unionpin, and he was in ahurry and left.He denied askingAllen to remove the pin.DiscussionIf Allen's testimony concerning the pin is accurate, Sa-kurai's conduct was a violation of the Act.19 There is noshowing that the wearing of pins constituted a safetyhazard or interfered with customers or other employ-ees.20There is no showing that Respondent had a policyprohibiting the wearing of pins, and Sakurai did not denythat employees were permitted to wear pins for purposesother than to indicate union support. Clearly, the onlypurpose of Sakurai's conduct, if it occurred, was to re-strain union activity.Allen's testimony relative to this issue is credited, andit is found that Sakurai violated the Act as alleged.9.Paragraph 14 of the complaint alleges that inAugust 1983 Kanai interrogated an employee about theemployees' union activities, and requested the employeeto advise Kanai if the employee was contacted by theUnion.Michael Burton, a former boxboy and cashier, testifiedthat he talked with Kanai in August 1983 after returningto work following an absence for school attendance:Well, when I arrived in his office, he mentionedthat he was glad to have me back, you know, andhow was school, and that Mr. Shiomi was glad thatIwas comingback and some of the employees, too,and that-I asked, "Will my salary be raised by mecomingback?" And he told me no, and asked mehave I been in contact with any of the union repre-sentatives?And I told him no, and he told me if Idid, you know, would I notify him. I said sure.And he said, "Like I said before, we can't gounion."Kanai denied ever talking with Burton about theUnion.Kamine testified that she overheard (from her officenext toKanai's)the conversation between Kanai andBurton. She said she heard no talk about the Union. She18The General Counsel argues that this statement was an 8(axl)threat of reprisal.That argument is not accepted The statementby Allenappears strained and unlikely and is not credited.Further,even if thestatement was made,it is apparent that Allen considered it in the mannerof a joke.10 Republic AviationCorp. v.NLRB,324 U.S. 793,802 fn.7 (1945).20 Intermedics,262 NLRB 1407, 1416 (1982)277acknowledged that she may not have heard all that wassaid.DiscussionKanai's remarks, if made, clearly constituted a viola-tion of the Act.Burton was a credible witness and his version of theincident is accepted as accurate.He no longer is em-ployed by Respondent. Kanai was not a credible witness,as discussed supra,and his denial of this allegation isgiven no credence.Kamine was not present with Burtonand Kanai and her testimony was based on overhearingpart of the conversation in another room. In any event,Burton was a more convincing witness than Kamine.This allegation of the complaint is supported by therecord.10.Paragraph 15 of the complaint alleges that aboutMay 16 Kanai increased the wages of employees in orderto undermine their support for the Union.Allen testified that she approached Kanai on severaloccasions about a raise. She was hired approximately theend of January 1982 and workedless than 4 months,when she left on maternity leave. She returned to workinNovember 1982. Approximately 2 months later, inJanuary 1983, she asked Kanai for a raise and he told herRespondent usually gave raises after a year of work. Sheprotested that she had been there "almost a year al-ready," and he said it was 8 or 9 months.Kanai agreedto give her a raise of 25 cents per hour, retroactive toDecember 1982. He told her that if she did not get preg-nant again,she would get another,and better, raise "inthe next few weeks." She asked for another raise then,and he said, "No, in a few weeks." She again askedKanai for a raise in March, to $5 per hour, as she hadnot received the one earlier promised, and he replied"Well, I think you should find another job." Allenargued with him, but Kanai held to his position. Allensaid she would resign, when she found another job.DiscussionAs far as this incident is concerned, there is no basison which to find a violation of the Act. Allen pressedKanai for the first raise, and he reluctantly gave in toher. She pressed for anotherraise, andhe refused. Shequit, and there is no evidence that she was pressured intoquitting or that the raise was refused for any reason re-lated to union activity. She could have stayed in her jobat the same rate of pay she had been receiving. It wasAllen who pressured Kanai, not the reverse. He did notviolate the Act by responding to her pressure with a sug-gestion that if she insisted on $5 per hour she should fmdanother job. It is noted that Kanai probably would nothave been enthusiastic about retaining Allen on the pay-roll. In addition to the $200 loss discussed above, hercashregisterwas short $50 on July 20,21 and she waswarned on July 15 by Kanai and Kamine about her ab-senteeism,also discussed above. Clearly,she was a mar-ginal employee, at best. She was discharged in October21G C. Exh 18 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD1983 because she undercharged a fellow employee forgroceries at the checkstand.The parties stipulated that employees were given payraises on May 16,as follows:Ron Zamora ................$7.25408.00Manuel Aguinga..........6.00406.50PhilipSamaniego.........10.504011.00Reuben Zaragoza........5.00405.50VernDirlam................10.504011.00Mark Rodriguez..........6.00406.50DanielGraves .............3.85405.00Daniel Costello............7.50408.00Ken Kaneichi...............9.00409.50All the above were stockclerks. All were employed atstore 1, except Graves,Costello, and Kaneichi.DiscussionAs noted above,Respondent has a total of approxi-mately 80 employees.Only nine of them were givenraisesMay 16. None of the nine were shown to be activeunion supporters-most of them are strangers to thiscontroversy, so far as the record shows. None of theraises appear excessive or unusual,and no pattern is evi-dent-allseemto be individually tailored. No promisesof or threats to withhold these raises because of unionactivitywere shown, expressly or implicitly. The onlyfact is that union activity was occurring in May.Howev-er,Respondent'spolicywas "Employees will be re-viewed annually for pay increases."zzThe GeneralCounsel argues"Suchpay increases inconjunction with the precipitous discharge of an employ-ee [note:see sec.E, infra] in the midst of a union orga-nizing campaign are typical of the `fist inside velvetglove' and are designed to undermine support for theUnion in violation of Section 8(a)(1)." That argument isspeculative,and is found not to be persuasive.Itwas the General Counsel's burden to prove this alle-gation,and that burden was not met.Prima facie, theraises were given on May 16 for legitimate reasons.11.Paragraph 16 alleges that on an unknown date inMay 1983 Kanai interrogated an employee about the em-ployee'sunion sympathies.BernardWilliams is a former clerk and cashier whoworked for Respondent at both stores between July 2,1982, and February 18, 1984. Williams testified that inMay 1983 he went to Kanai's office to ask for a raise. Hesaid Sakurai and Kono were present, and as he was leav-ing the office,Kanai asked him"how did I feel about theUnion,my opinion."Williams replied,"No union."Kanai testified that he did not remember ever talkingwith Williams about a raise and denied ever talking withWilliams about the Union. Neither Sakurai nor Konowas asked about nor did either of them testify concern-ing this incident.DiscussionThisquestioning by Kanai of an employee, if it oc-curred, patently would be a violation of the Act.The onlyquestion involves credibility of the witness.Williams no longer works for Respondent,and there isno apparent reason for his not being truthful.He testifiedin a calm,straightforward,and convincing manner, andhis testimony is credited. As earlier noted, Kanai was nota convincing witness, and his denial was not corroborat-ed by Sakurai or Kono.This allegation is supported by the record.E. Alleged8(a)(3) ViolationParagraph17 of the complaintalleges thatabout May13Respondent discharged Zamora in violation of theAct.Respondent's knowledge of Zamora's union activityThe fact thatZamora was an active union supporterand organizational assistant is not in dispute.The natureof hisunionactivity is described above.Respondent denies knowledge of that activity as of thetime of Zamora's discharge.As notedsupra, at Zamora's initial interview for em-ployment, Kanai asked about Zamora's relationship withthe union at his previous place of employment and madeit clear that Respondent was nonunion and wanted so toremain.Zamora assured Kanai that he really was notconcerned about a union.He told Kanai"I can workwith or without the Union." He also told Kanai "hecould trust me not to, you know, talk about the Union inthe store."Zamora testified that in March 1983, as he was passingnearKanai's office, Castro, Vogt,and Kanai came out ofthe office.Zamora,Castro, and Vogtknew each other,and Zamora was surprised to see the two union repre-sentatives in the store.The threeof them shook handsand exchanged greetings. At approximately 9 a.m. onMay 11 he went to Kauai's office to inquire about a raisethat he believed had been promised, but that he had notreceived. a 3 It was Zamora's day off, and he was dressedin a suit and tie. Kanai was surprised to see him dressedup, and jokingly asked"was I going to go become abusiness representative for somebody...."Zamora saidno.Zamora then explained why he felt he had beenpromised a raise when store 2 was opened and com-plained about not receiving it. Kanai denied having madesuch a promise, and the two of themengaged in an argu-ment about a raise.Kanai said,"We have no moneyright now fora raise."The argument continued:And Isaid again,"Well, why-you know, whycan'twe have a raise? You know. We agreed thisway." And he then again said that there's no moneyfor it.And Isaid,"Well, you know,Ikeptmyword. You know, the union has been trying to con-tact people and I have not talked to them as of88 Zamora testified that"Tamika"was behind a screen,within earshot,counting money."Tamika"apparently was TamikaWalker,Respondent's22 G.C. Exh. 17.bookkeeper YAOHAN OF CALIFORNIAyet." I go, "Why can't you keep your word and dothe honorable thing and let me have the raise?"And he said, "No. I appreciate you not talking tothe union. That's very important," he said, "But andI-I stillcan't give you no raise." I said, "Well,maybe"-I go, "I need to keep my job. I don't wantto lose my job." I said, "So maybe I'll keep onworking at the same pay rate, and then later onmaybe I can get araise."And at that point things calmed down and hewas smiling again. I believe we shook hands and hesaid, as I walked out the door, "Yeah, O.K. Every-thing O.K. and-and maybe in the future you getraise."Zamora immediately went to the Union, told union rep-resentativesabout his conversation with Kanai, andsigned a unionauthorization card. He then returned tothe store to get telephone numbers and addresses of em-ployees.He talked with 17 or 18 employees at store 1about possible union . organization.The conversationswere held at various places where employees worked.Sakurai and Kono were on the floor when he talkedwith employees, and Sakurai joked with him about beingin the store on his day off. On one occasion when hetalked with a checker, Kono was standing approximatelya foot away. At that time the checker handed him asheet of paper with a name and telephone number on it,and he told the checker that he was holding a meeting.At that time Kono was approving a customer checknearby within earshot, and Zamora was bagging grocer-ies for a customer. After he completed his visits with em-ployees in store 1, he went to store 2 to talk with em-ployees there. He arrived at the store at approximately2:30 p.m. He continued his union campaign there, talkingwith five or six employees. Shiomi and Inaba saw him inthe store, although he tried to carry on his conversationsdiscreetly because he feared for his job if Respondentlearned what he was doing. He tried to hide his actions.He worked May 12 without incident, and on May 13 atapproximately 4 p.m. he talked with Kanai, who toldhim he was fired. They exchanged words, and:And I said "Is it because I had come in and askedfor the raise, mentioned about my application, toldyou that theunionwas contacting people and that Ihad not talked to them yet? Is that why you're let-tingme go?"And he replied, "Yes, everybodyYaohanmustbe happy. We want no union, we needno union here. I have to let you go."Kamine testified that she was in Kanai's office whenZamora came in wearing a suit on his day off,May 10 or11.Zamora had requested a meeting with Kanai.Sakurai testified that Kanai told him "first thing in themorning" on Friday, May 13, that Zamora had beenfired, and that he did not know at that time of any unionactivity on the part of Zamora.Kono testified that he saw Zamora in store 1 the firstor second week of May in the afternoon of one of Za-mora'sdays off, for approximately 20 minutes.He saidZamora was bagging groceries for Carmen,one of thecheckers.He said he heard Zamora ask Carmen for her279telephone number, and he asked Carmen why Zamorawanted her number. He saw Zamora write something ona piece of paper. She replied that Zamorawas giving aparty, and she was invited. He said he did nottellKanaior Sakurai, or anyone else, about the incident. Kono tes-tified that at the time of the incident he did not know ofany union activity by Zamora or anyone else. He said hefirst learned of union activity at the end of May, whenKanai reported that a union member visited the store.Jansen testified that her first contact with Zamora wason May 10, when she called him on the telephone at 10p.m., after Allen had called her and asked that she callZamora. She said she and Vogt walked through bothstores on May 10 and 12, and that testimony was cor-roborated by Vogt.Kanai testified that when he fired Zamora he did notknow about the latter's union activity.Fely Boswell, a clerk at store 1, testified that she askedSakurai why Zamora had been fired and that he replied,"I know something's going on.... We cannot afford tojoin the Union right now. . . . If we do, we're justgoing to have to close down, and it will be a lot ofpeople will be out of work."24DiscussionThe facts that Kanai talked with Zamora at the latter'sjob interview about the Union, that Kanai made it clearthat Respondent did not want its employees organized,and that Zamora assured Kanai that he would notengage in union activity are not in dispute.Further, the facts that Zamora went to see Kanaiabout a raise on May 11 at approximately 9 or 9:30 a.m.,that Kanai refused the raise, and that Zamora left Kanai'soffice unhappy and signed a union card dated May 11are not in dispute.Finally, it is clear that as of the time Zamora leftKanai in the morning of May 11, Kanai did not know ofany union activity on the part of Zamora.25As discussed below, the parties sharply disagree onwhen Zamora was fired-May 12 or 13. However, re-gardless of which day it was, the question remainswhether Respondent knew of Zamora's union activity asof the time he was discharged.Zamora signed a union card May 11, and based on theundisputed facts outlined above, it is found that his unionactivity relevant to this controversy started on May 11.That was his day off, and his visits to employees of bothstores on that day would be logical. There is no evidenceof any union activity by Zamora on May 12; it is limitedso far as the record shows to May 11.The question remains whether Respondent learned ofZamora's activity of May 11. Resolution of that questioncan be based, if at all, only on inference. There is no24 Sakurai denied any knowledge of Zamora's union activityas of thetime of the latter's discharge.The General Counsel did not amend thecomplaint and stated at teal that no allegation was made that Sakuraiviolated the Act in this instance. This testimony has been considered inmaking findings herein.25 The chance March meeting of Castro,Vogt, and Zamora, describedabove,isgiven no weight,as the key events relative to Zamora's dis-charge occurred in May. No union activity was indicated by that meet-ing-it showed only that Zamora was acquainted with Castro and Vogt 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirect evidence of knowledge.26 Kanai's denialof knowl-edge cannot,alone, settle the issue sinceKanai was not aconvincing witness.The General Counsel argues that Respondent's knowl-edge mustbe inferred fromZamora'spresence in thestore and his talking with employees when Sakurai andKono were within earshot. Further, it is argued thatJansen and Vogt were in both stores on May 10 and 12.However, neither of those facts createsmore than a pos-sibility thatKanai could have suspected therefrom thatZamorawas engagedinunion activity. Sakurai andKono denied that they became aware ofZamora's unionactivitywhen Zamorawas inthe stores on his day off,and Zamora made it clear that he feared for his job andattempted to hide what he was doing. The only directevidence of knowledge is Zamora's testimony, quotedabove, concerning his talk with Kanai when he wasfired.27 That testimonyis ambiguous. If that testimony isaccurate, it could be based only on Kanai's havinglearned prior to the discharge that Zamora had talkedwithunionrepresentatives.Kanai could have learned ofthat fact only through Sakurai and Kono,28 if at all.This issue is not free from doubt. However, in view ofthe record as a whole, the doubt must be resolved infavor of Respondent. A contrary finding could be basedonly on speculation, which is not permissible.Zamora's work applicationMuch trial time was devoted to this subject, but it is oflittle significance so far as theissues areconcerned. It in-volved an incident that gave rise to an argument be-tween Kanai and Zamora, but contributes to resolutionof issuesonly in a marginal manner.When Kanai held a job interview with Zamora, hemade somenotations relating to wages on the back ofZamora's application.29 That sort of notations customari-ly weremadeby Kanai when he interviewed applicants.Zamora testified:And at this point, he turned the application over,and he asked me,"How about 6.80 to start?" Andhe wrote this down on the back of my application.And then he said,"After"-Ibelieve it was twomonths-"I'll raise you to 7.25," and he wrote thisdown on the back of my application.And then hesaid,"When the new store opens,we'll negotiate alarge raise and equalize all of the stock clerks paybetween both stores."86The General Counsel argues that Respondent's knowledge of Za-mora's union activity at the time of the discharge may be inferred on thebasis of the"small plant" doctrine. Thatdoctrine has been applied in dis-parate mannerby courtsand boards, but there is broad agreement that,for the doctrine to be applied,there must be supporting evidence that theunion activities were such that the Employer must have noticed them.FriendlyMarkets,224 NLRB 967 (1976),Hadley Mfg. Corp,108 NLRB1641,1649 (1954).Such supporting evidence is not present in this case.Zamora'spresence in the store, talking with employees on his day off,was not remarkable and as noted elsewhere,Zamora admittedly tried tohide the reason for his talking with employees.27 Boswell's testimony on this point was hearsay28 Zamora testifiedthatShiomi and Inaba also were present when hewas in the store,but that testimony was too uncertain and speculative tobe of any weight.29 The notes are shownon G.C Exh. 8.And I had walked around at that point to seewhathe waswritingcause I was sittingacross fromhim as he was writing this, and I looked down toseewhat he was writing. And he wrote-drew acouple little boxes with arrows showing the moneyIwas goingto be getting, and then he drew a boxat the end, you know, showing the last raise, but hedidn'twrite in theamount.Then up above that, Iwrote down "Negotiateraise,"or something likethat, so I would understand what he was saying.We both agreed, "Yeah, okay."So then I-I told him, "Well,I'm usedto makinga lot more money than this, but with the raise to7.25, and then when the new store opens, I think Ican getby, so this sounds O.K."Zamora further testified that 2 or 3 weeks after the raiseto $7.25 per hour was to have been received, but had notbeen received, he went to see Kanai. Kanai apologizedfor the oversight, gave him the raise, and immediatelyhad a ,check prepared for Zamora's loss, retroactive tothe date theraisewasto have been effective. Thereafter,Zamora's weekly hours of work were changed from 35to 40, his responsibility for aisle stocking was increased,and he became a part-time checker. On May11 he againtalkedwithKanai and asked about the second raiseagreed to when he was hired. Kanai said there was nomoney for a raise, and Zamora said they agreed when hewas hired, that he wouldget a raisewhen store 2 wasopened. Zamora reminded Kanai about the notes on theback of the application, and they obtained the applicationfrom the file. Kanai looked at it, became angry, and said,"Okay, I give youraise.And I pay you back to the newstore opened, but then today's your last day." Zamoraprotested that Kanai was being unfair, and they had anexchange of words, quoted in section E above. Theyargued further, but parted on a friendly note. Zamoraimmediately went to the Union to complain, as discussedabove.Kamine testified that when Zamora came to see Kanaiabout a raise, Kanai was not in, and she asked Zamora towait. Zamora asked to see his application, which she gotfor him. The words on the back of the application, "ne-gotiate raise, new store opens," were not on the applica-tionwhen she gave it to Zamora. She was away fromher desk 3 or 4 minutes, during which time Zamora hadhis application.When she returned, Zamora gave the ap-plication back to her, and she noticed that the wordsquoted above had been added. Those words are not inKanai's handwriting, but the other notes are. Based onthe rest of the application, "negotiate raise, new storeopens," is in Zamora's handwriting. The penciled nota-tion "not Mr. Kanai's writing" was placed there later, byKamine. Zamora then went in to see Kanai, but she didnot tell Kanai at the time about the added words.Kanai testified that the words "negotiate raise, newstore opens," which are written on Zamora's application,are not in his handwriting, nor are the figures "1-8," orthe penciled figures "11/15/82." The penciled figures"1/31 and 5/11" are his, made May 11 to show when thenew store opened and when he talked with Zamora. Hefirst talkedwith Zamora at approximately 9:30 a.m. on YAOHAN OF CALIFORNIAMay 11, when Zamora came to his office to ask for araise.Zamora asked to see his file, and pointed out toKanai the note concerning discussion of a raise when thenew store opened. Kanai replied that he made no suchpromise, that the pay of other clerks had to be consid-ered, and that he could not give Zamora a raise becauseof his poor work performance. Zamora left,and againcame to Kanai's office the following day, May 12, at ap-proximately 8 p.m. He again asked for a raise and saidKanai had promised him one. Kanai denied promisinghim a raise, and refused one "very strongly." Theyargued, and Kanai fired Zamora because of the latter'spoor work performance and because Kanai was angry.DiscussionAlthough, as earlier noted, this matter is of limited rel-evance to the basic issues, it is found that on May 11Zamora added to his application the words "negotiateraise,new store opens," as contended by Kamine andKanai. Zamora acknowledged that the handwriting onthe last box is his, and the application of Zamora's uncleRon Zamora shows a notation almost identical with thatplaced on Zamora's application by Kanai. Kanai's testi-mony that he told Zamora the latter may get a raise afterthe raise to $7.25, depending on work performance, andthat no promise of such a raise was made, is logical andconsistentwith the record. That testimony by Kanai iscredited. It is also noted that Zamora's contention is il-logical, since there is no apparent reason for a raise to bedependent on the opening of store 2. Zamora was hiredas a part-time clerk in store 1.It is found that Kanai did not, when he interviewedZamora, unequivocally promise the latter a raise afterthe promised $7.25 raise. As noted above, the raise to$7.25 was givenas promised.The date of Zamora's discharge is a separate question,discussed below.Zamora's date of dischargeZamora testified that he was fired May 13,as dis-cussed supra, and on his request, Kanai agreed to givehim a good reference to other possible employers. Hislast check included pay through May 14, which meantthat he received pay for 1 day, Saturday, he did notwork. The check" is dated May 15, and shows an issuedate of May 13.Kamine testified that she prepared Zamora's finalcheck on May 13 at Kanai's request, and that the date ofthe check, May 15, was "simply mistyped." She saidKanai told her Zamora had been discharged the eveningof May 12. She testified that Zamora did not work May13.Sakurai testified that on Friday,May 13, he talkedwith PhilipSamaniego,Ron Zamora, Mark Rodriguez,and Reuben Zaragoza as a group, told them Zamora hadbeen fired, and gave them the choice of assuming addi-tionalwork occasioned by Zamora's discharge, with araise,or continuing as before with the hire of a newclerk to take Zamora's place. The group decided to30 G C Exh 9.281assume additional responsibilities and take a raise.Zamora did not work on Friday, May 13, or Saturday,May 14. Sakurai did not work May 12, and was told byKanai first thing in the morning on May 13 that Zamorahad been fired. Because of that, Sakurai had to changeemployee workschedules.Kanai testified that he told Kamine on May 13 tomake a check for Zamora, who had been fired the pre-ceding evening,and to includepay for Fridayand Satur-day, since Zamora was scheduled to work on those days.Zamora did not work after May 12. Kanai stated that hesigned Zamora's unemployment insurance claim,31 pre-pared by Kamine. The form shows that the last day ofwork was May 13, and he asked Kamine about it. Shereplied that the date was copied because it already wason the form when she prepared it.Samaniego testified that he is Respondent's head stockclerk and he attended, with VernDirlam,Ron Zamora,Rodriguez, and Zaragoza,ameetingwith Sakurai onFriday,May 13, at 3 p.m. Zamora was not present anddid not work May 13. When Samaniego asked Sakuraiabout Zamora at 11 a.m. or noon, Sakurai told himZamora had been fired and advised him of themeetinglate that day. At the meeting, Sakurai gave the clerks thechoice ofassuming Zamora'swork, with a raise, or ofSakurai hiring a new clerk. The clerks decided to do theextra work and take the raise.Dirlam corroborated Samaniego, and further testifiedthat he saw Zamora on a day he does not remember, atapproximately mid-afternoon. Zamora had his "belong-ings"in his hand and made a gesture indicating "I'mthrough."32 At another time that afternoon, Zamora toldhim he was going to see Kanai because he had beenpromiseda raise inJanuary, but did not receive it.Zamora also said in that conversation that Kanai dis-cussed the Union with him during his prehire interview,and that he was going to tell Kanai that he had kept hispart of the bargain by not going to see the Union and heexpected Kanai to keep his part of the bargain by givingZamora a raise, else he would go see the Union. Dirlamreplied that if Zamora adopted that tactic he would befired.An hour or so later Zamora told Dirlam he hadseen Kanai, who gave him an option-a retroactive raise,with discharge, or continued employment with no raise.Asofthat time, Zamora apparently had not been fired.In Zamora's unemployment insurance claim, he stated,"I asked for my raise that was previously agreed upon,and I mentioned the Union, two days later, the boss said,`because you asked for the raise, and said somethingabout the Union, we're letting you go."'Jansen testified that she received a telephone call fromZamora Friday, May 13, at approximately 5:15 or 5:30p.m., and that Zamora said "something terrible had justhappened" and he was extremely upset. He said he hadjust been terminated. She told him to write everythingdown, and they would discuss it the following Mondaymorning.31G.C. Exh 1532Dirlam appeared to be a truthful witness, but his testimony was un-certain and confusingEventsas he related them are not clear 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDRon Zamora corroborated the testimony of Dirlamand Samaniego concerningSakurai'smeeting with theclerks and the fact that Zamora was fired the day beforethe meeting.DiscussionWhether Zamora was fired May 12 or 13, there is nodispute aboutthe fact that he was paid through May 14.All Respondent'switnesses agreed that Zamora wasfiredMay 12, and did not work May 13.Zamora contends he was fired May 13. Jansen testifiedthat she talked with Zamora on the close of the workday on May 13, when he telephoned "as I had justwalked in thedoor"between 5:15 and5:30 p.m. Her tes-timony indicates,but does not show, thatZamora hadjust been fired. Her union report for May 13 states only"Will work on Yaohan's and Azevedos." In view of thesubstantial union issuesinvolved at Yaohan, it seems thata notationof any discharge there on May 13 would belikely.Kamineexplained that Zamora's final check was datedMay 15 through oversight. The unemployment insuranceclaimshows that the last day worked was May 13, butthe first notation of that fact, at the top of the form, wasZamora's notation, and Kanai testified that Kamine toldhim on his questioningher about it that she just copiedthe earlier notation.Kamine explained that daily timesheets and schedulesare of temporary use and that the computerized payrolldoes not show actual datesworked byemployees.Although this matter is not free of doubt because ofthe conflicting and confusing nature of the evidence, pre-ponderance of that evidence indicates that Zamora wasfiredMay 12.The testimony of Kanai,Kamine, Sakurai,Samaniego,and Dirlam is more convincing than that ofZamora.It isfound that Zamora's last day of work wasMay 12.Zamora'swork performanceThe facts that Zamora first worked part-time as aclerk;that he later was assigned from time to time tohelp out as a checker;that he was given one raise, dis-cussed above;and that he never was given a written rep-rimand are not in dispute.Sakurai testified that Zamora's work as a stockclerkwas not good, that his shelves often were short of stock,that he worked too slowly, and that he often made mis-takeswhen exchanging merchandise.Sakurai said hetalkedwith Zamora on at least five occasions about hispoor work,but that Zamora did not improve.He saidZamora was almost the least satisfactory of the six clerksSakurai supervised.On one occasion,Sakurai stated, heasked Kanai to transfer Zamora.Kanai testifiedthat he never talked with Zamora priorto his discharge, concerning his work performance.Samaniego testified that he reprimanded Zamora ontwo or three occasions because the latter was doing poorwork, and asked him to improve,which hedid not. Sa-maniego testified that he never gave Zamora a writtenwarning or recommended that he be discharged. He saidstockclerks often make the same kinds of mistakes thatZamora did.DiscussionThe reason for Zamora's discharge is discussed infra.Regardless of that reason,any contention by Respondentthat Zamora'swork performance was involved is givenlittleweight.Itmaywell be,as Sakurai and Samaniego contend,thatZamora was not the best of employees. However,never was he warned in writing,nor was he disciplined,because of his work performance. He was given oneraise after being hired,and he was given added work re-sponsibilities as an assistantchecker.His mistakes wereof a nature common to all clerks, and he was not shownto have caused, or to have been engaged in, any majorproblems.Respondent customarily gave employees written warn-ings, as testifiedto bySakurai"and Kanai. Respondent'swritten store policy states, inter alia:Employees will be terminated on the third warn-ing report and/or terminated by not following thecompany's regulations.Because Zamora never was warned,inwriting, it isfound that his work performance was not a reason forhis discharge.Reason for Zamora's dischargeThere is noreasonable questionbut whatZamora's in-sistence upon a raise was a principal,if not the only,reasonfor hisdischarge.He confrontedKanai in a chal-lenging mannerover the advice of a fellow-employee,who recognizedthe perils involved,so far as Zamora'sjobwasconcerned.Prior to theconfrontationwithKanai,Zamora alteredthe noteson his application inorderto strengthen his argument for a raise.Kanai credi-bly testifiedrelative to his angerwithZamora:When you fired Tony Zamora the night of May12,why didn't yougive him awrittenwarningfirst?A. I was-I was very angry.Q. If you were very angry, why did you payTonyZamorafor two days he did not work?A. BecauseIwas fond of Tonyand becauseschedule was already made upto 14th.Q. If you were fond of him, why didn't you takehim back?A. Once the-I had a quarrel with him, I couldnot pullback.He pushed me almost tothat I shouldraise I should give a pay raisefor him that the-that he decidesfor me-thatitwas the invasion ofmy authority, and that I could not allow that loss ofthat position, that authorityhappen to me.Zamoratestifiedthat his request for a raise had itsgenesis in the agreementhe reached with Kanai when hewas hired,i.e.,hewould stay away from the Union, andKanai would give him a raisewhen store 2 opened.35Monfredi was given more than one written warning before she wasfiredMelchor also received a written warning, as did Allen. YAOHAN OF CALIFORNIAKanai denied that he made such an agreement,but thereis nodispute about the fact that the two of them did dis-cussthe possibility of a raise at some future date. Kanaitestified that the possibility vaguely was expressed-thatit depended on how Zamora worked out as an employee.That contention is logical and is credited.According to Zamora, he and Kanai parted May II atthe raise meeting on amicable terms, with Kanai's agree-ment to consider a raise at a later date.It is clear thatZamora was not fired May 11, although Kanai initiallymay have said, or inferred, that Zamora was being firedthat day. Zamora, however, apparently decided that hisnegotiationswith Kanai were at an end, and that hewould help organize Respondent even in the face of allbut inevitable discharge if Respondent learned of his ac-tivity.He wentdirectly fromKanai's office to theUnion, and returned to the store to organize employees.Zamora contends that he worked as usual on May 12.Kanai contends that Zamora was fired that day, at ap-proximately 8 p.m., after an argument about a raise.Kanai testified that although he liked Zamora personallyhe becameangryduring the argument and fired Zamoraon the spur of the moment. Kanai contends that, whenhe fired Zamora, he did not know that Zamora had goneto the Union and had solicited employees to join theUnion. Kanai testified that one reason for the dischargewas Zamora's poor work performance, but as disclosedabove, if that performance played any part in the dis-charge, it was a small part at best.It seems more likelythat thiswork contention was Kanai's afterthought,rather than a cause for discharge.The question comes down to one of credibility. As dis-cussed above,neither Zamora nor Kanai impressed mewith their credibility. Zamora clearly altered the noteson his application and engaged in some duplicity. On theother hand,Kanai exhibitedantagonismtoward theUnion and toward any union activity on the part of Re-spondent's employees, and his testimony often had theringof insincerity and falsity.As earlier noted, if Respondent can be charged withknowledge of Zamora's union activity of May 11, it canbe based solely on speculation.Zamora must be taken athis word when he testified that he tried to hide what hewas doing that day. From the record, it appears that hewas successful in that attempt. An 8(a)(3) finding cannotbe founded upon speculation. It was the General Coun-sel's burden to prove that Respondent violated the Act,and the evidence adduced does not discharge thatburden.There is some support for Zamora's contention that onMay 11 Kanai gave him an option of continuing to workat his then present wage,or receiving a retroactive raisewith immediate discharge.34 If that testimony is accu-34 See,e g., Dtrlam's testimony on this point283rate,the option was Zamora's,and he still could beworking if he wanted to be. However, he chose to adopta different course, and continued to press for a raise.That courseresulted in his discharge, and it was thatcourse, not his union activity of May 11, that was thereason for the discharge.Zamora acted alone, and nocontractual provision between Respondent and a unionwas involved, hence no 8(axl) concerted activity was in-volved.35 But for Zamora's own,and individual, actions,he still could be employed by Respondent,because hisunion activity was not the cause of his discharge. 3This allegation is not supported by the record.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent, set forthin section III,above, occurring in connection with their operations de-scribed in section I, above, have a close, intimate, andsubstantialrelation to trade, traffic,and commerceamong the several States,and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.Yaohan of California,Inc. is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.UnitedFood and Commercial Workers Union,Local 1288,United Food and Commercial WorkersInternational Union,AFL-CIO, CLC is a labororgani-zation within the meaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act byinterrogating and threatening employees concerning theirunion activity;creating the impression of surveillance ofemployees'union activities;promising employees theywould receive wage and benefit increases without theUnion;and telling employees they were not to speakwith union representatives.4.Respondent did not otherwise violate the Act, as al-leged in the complaint.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act,I shall recommend that Respondent be ordered to ceaseand desist therefrom, and from in any like or relatedmanner infringing upon its employees'Section 7 rights,and to take certain affirmative action designed to effectu-ate the policies of the Act.[Recommended Order omitted from publication.]saMeyers Industries,268 NLRB 493 (1984).96Wright Line,251 NLRB 1083 (1980)